On Petition for Rehearing.

It is settled in this state that a water right is real estate, not personal property. — Wyatt v. Irrigation Co., 18 Colo. 298; Insurance Co. v. Childs, 25 Colo. 360.
Shares of stock are personal property, and transferable as such in the' manner provided by the bylaws of the company. — 1 Mills’ Ann. Stats., sec. 480.
No- transfer of stock shall be valid unless entered on the stock book of the company within sixty days from the date of the transfer, by an entry showing to and from whom conveyed. — 1 Mills’ Ann. Stats., sec. 508; Conway v. Johns, 14 Colo. 30; Isbell v. Graybill, 19 Colo. App. 508.
“Water rights belonging to land and stock in a ditch corporation are two essentially different kinds 'of property. * * * Water rights for irrigation are regarded as real property, and shares of stock in a corporation are personal property.” — First National Bank v. Hastings, 7 Colo. App. 129-132.
Talcott did not offer to sell the shares of stock in The Park Eeservoir Company.
Mastin exceeded his authority, as Talcott’s agent, when he included such shares of stock in the option given by him to Carpenter.
No question of water rights is involved herein.
In no view which can be taken of Talcott’s offer can it be said that he offered to sell stock in The Park Eeservoir Company.
Petition for rehearing denied.

Petition denied*

Thomson, P. J., not sitting.